PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of November 23, 2004, the Court has concluded that the Order Denying Defendant’s Motion for New Trial and Defendant’s Amended Motion for New Trial, entered by the lower tribunal on August 18, 2004, is not an appealable order. See Fla. R.App. P. 9.130(a)(4). Accordingly, the appeal is hereby dismissed for lack of jurisdiction and the appellant’s motion to consolidate the appeal with appeal number 1D04-4017 is hereby denied as moot.
KAHN, BENTON and PADOVANO, JJ., concur.